IN THE
                         TENTH COURT OF APPEALS



                                No. 10-09-00278-CV

               IN RE SENIOR LIVING PROPERTIES, LLC,
               D/B/A CLAYSTONE HEALTHCARE CENTER


                               Original Proceeding


                         MEMORANDUM OPINION

      Relator’s petition for writ of mandamus is denied.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed April 14, 2010
[OT06]